UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6344



LENT CHRISTOPHER CARR, II,

                                              Plaintiff - Appellant,

          versus


PITT GREENVILLE ADULT PROBATION OFFICE OF
NORTH CAROLINA; LISA FORNES; MIKE WILLIAMS,
ELVY FORREST,

                                             Defendants - Appellees,

          and


CITY OF GREENVILLE; PITT COUNTY; PITT COUNTY
SHERIFF DEPARTMENT; NANCY JENKINS, Mayor;
BILLY VANDIFORD, Former Sheriff; JOHN DOE, I;
JOHN DOE, II; JOHN DOE, III; JOHN DOE, IV,
Deputy; JOHN DOE, V; JOHN DOE, VI; JOHN DOE,
VII; BILL SIRGINSON, in their individual and
official capacities,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-01-338-5-H)


Submitted:   April 18, 2002                 Decided:   April 30, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Lent Christopher Carr, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Lent Christopher Carr, II, appeals the district court’s order

denying   relief   on   his   42   U.S.C.A.   §    1983   (West   Supp.   2001)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error.             Accordingly, we affirm on

the   reasoning    of   the   district    court.    See   Carr    v.   City   of

Greenville, No. CA-01-338-5-H (E.D.N.C. Jan. 28, 2002). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                       AFFIRMED




                                      2